Citation Nr: 1134479	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the issue of unemployability is raised by the record.  As such, the Board has identified the issues as set forth on the title page.


FINDINGS OF FACT

1.  Prior to March 13, 2008, the Veteran's PTSD is characterized by depressed mood, avoidance, suspiciousness, sleep disturbance, and mild memory loss, with no panic attacks, circumstantial, circumlocutory or stereotyped speech, or impairment of long-term memory; at most the symptoms are productive of occupational and social impairment with an occasional decrease in work efficiency and with generally satisfactory functioning.

2.  From March 13, 2008 to January 3, 2011, the Veteran's PTSD was characterized by depressed mood, avoidance, suspiciousness, sleep disturbance, mild memory loss, restricted affect, disturbance of motivation, and difficulty in establishing and maintaining effective work and social relationships, with no obsessive rituals that interfere with routine activities, illogical obscure or irrelevant speech, near continuous panic or depression affecting the ability to function independently, spatial disorientation, or neglect of appearance and hygiene; at most the symptoms during this period are productive of occupational and social impairment with reduced reliability and productivity.

3.  From January 3, 2011, the Veteran's PTSD was characterized by obsessive rituals, near-continuous panic attacks that affect his ability to function effectively, difficulty in adapting to stressful situations, and an inability to establish and maintain effective relationships, with no gross impairment of thought processes or communication, delusions or hallucinations, grossly inappropriate behaviors, persistent danger of hurting self or others, disorientation to time or place, or advanced memory loss; at most the symptoms during this period are productive of occupational and social impairment with deficiencies in most areas.

4.  The Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation, as of January 3, 2011.


CONCLUSIONS OF LAW

1.  Prior to March 13, 2008, the criteria for a rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, from March 13, 2008, to January 3, 2011, the criteria for a 50 percent rating, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, from January 3, 2011, the criteria for a 70 percent rating, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

4.  The criteria for TDIU due to service-connected disability have been met, as of January 3, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In a March 2007 rating decision, entitlement to service connection for PTSD was granted.  The disorder was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 and a 30 percent disability rating was assigned, effective November 30, 2006.

Diagnostic Code 9411 provides a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

To achieve the next-higher 50 percent evaluation, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The record also makes reference to the Global Assessment of Functioning (GAF) scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  As pertinent here, a GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

In this case, the record indicates periods in which the Veteran's symptoms have worsened.  Thus, staged ratings have been contemplated.  See Fenderson v. West, 12 Vet. App. 119 (1999).


Prior to March 13, 2008

In this case, the Board finds no support for a rating in excess of 30 percent for any time prior to March 13, 2008.  In so finding, the Board has considered the medical evidence of record, as detailed in pertinent part below.

In January 2007, the Veteran underwent a VA compensation and pension examination.  At this time, the Veteran reported intrusive thoughts about Vietnam about 15-20 minutes of the day and some trouble sleeping.  He reported that he had some trouble in his relationship with his partner but that they are able to stay together, and that he had ongoing contact with his two children.  The Veteran was out of work at this time, but denied that it was due to his PTSD symptoms; he reported some conflicts at work but no trouble with productivity or concentration.  He engaged in limited leisure activities, but was a member in various veterans' groups.  The examiner noted that the Veteran's hygiene and grooming were fair, and his speech and content were normal.  He was found to be below normal in orientation, short term auditory memory, general judgment, attention and concentration.  He showed some symptoms of depressed mood, suspiciousness, increased arousal and chronic sleep impairment.  There was no evidence of hallucinations, delusions, psychosis, or suicidal or homicidal ideation.  There was evidence of persistent re-experiencing and avoidance of stimuli associated with Vietnam.  These symptoms were found to have some impact on his social and occupational functioning. 

February 2007 records entitled Vet Center Intake indicate that the Veteran was experiencing intrusive thoughts, nightmares, flashbacks, hypervigilance, and anger problems.  The examiner noted that the Veteran had trouble establishing social relationships, and had trouble with depression.  The Veteran's difficulties were found to affect all areas of his life.

Again, the Board finds that the next-higher 50 percent rating is not warranted for the Veteran's PTSD for any portion prior to March 13, 2008.  Indeed, during this period the Veteran generally functioned well, with normal behavior, self-care, and normal conversation.  Evidence shows symptoms characteristic of occasional social impairment with friends and family, and some occupational impairment due to his PTSD symptoms.  For example, he did exhibit symptoms of depressed mood, avoidance, suspiciousness, sleep disturbance, and mild memory loss, which are found to be consistent with the criteria associated with a 30 percent evaluation.

At no point before March 13, 2008 has the Veteran's PTSD disability picture more clearly approximated symptoms associated with a 50 percent rating.  Specifically, he did not exhibit panic attacks more than once a week, circumstantial, circumlocutory, or stereotyped speech, or impairment of long-term memory.  While the Veteran did report some difficulties exerted on his relationship with his partner as a result of his PTSD symptoms, he nevertheless reported that he was able to maintain this relationship living together, that he made dinner with his partner most nights, and that he had ongoing contact with his children.  While the Veteran was unemployed during this time, he denied that it was related to his PTSD symptoms and the VA examiner agreed with this assessment.  The Veteran's GAF score for PTSD during this period was 58, which is consistent with more moderate symptoms and aligns with the currently assigned disability evaluation of 30 percent under the rating schedule.

In sum, there is no basis for assignment of the next-higher 50 percent rating for PTSD under Diagnostic Code 9411 for any time prior to March 13, 2008.  

March 13, 2008 to January 3, 2011

The Veteran underwent a second VA examination on March 13, 2008.  At this time, he reported the quality of his relationship with his partner as poor, indicating that they live on opposite sides of the same house and rarely speak.  He noted that his PTSD symptoms were the cause of this relationship deterioration.  The Veteran reported having no close friends and spending the majority of his days compulsively watching television.  He was employed as a carpenter sporadically during this period; however, he again denied that his PTSD symptoms were the cause of his recurring unemployment.  The examiner found the Veteran to be alert and oriented, maintaining good eye contact, with no evidence of a mood or thought disorder.  The Veteran reported having some suicidal thoughts, but nothing intentional or problematic.  Judgment appeared to be intact.  The Veteran showed persistent, nearly constant re-experiencing, avoidance, isolation, anhedonia, restricted range of affect, nightmares, hypervigilance, sleep disturbance and irritability.  The Veteran's GAF score for PTSD was again 58.  

At this point, the Veteran's PTSD disability picture more nearly approximated symptoms associated with a 50 percent rating.  Specifically, at this point the Veteran exhibited restricted affect, disturbance of motivation, and difficulty in establishing and maintaining effective work and social relationships.  While the Veteran's GAF score remained at 58, these increases in his disability reflect a disability picture that is closer to the 50 percent rating criteria.  The next higher 70 percent rating is not warranted for this period, as there was no evidence of obsessive rituals that interfere with routine activities, illogical obscure or irrelevant speech, near continuous panic or depression affecting the ability to function independently, spatial disorientation, or neglect of appearance and hygiene.  While the Veteran noted some passing suicidal thoughts, the examiner noted that these were not intentional or problematic.

In sum, a 50 percent rating for PTSD under Diagnostic Code 9411, but no higher, should apply effective March 13, 2008.

From January 3, 2011

The Veteran then underwent a third VA examination on January 3, 2011.  At this time, he still lived with his partner but again noted that they had little to no contact, and they lived on separate sides of the house.  He reported having little to no contact with his children, and had only one or two friends who were also veterans.  He engaged in few activities other than drinking alcohol, and no longer watched television except that he frequently watched movies about Vietnam.  The examiner found the Veteran to be socially distrustful and dysfunctional.  The Veteran was dressed appropriately, although disheveled, and was restless throughout.  His speech was unremarkable, affect was blunted, demeanor was brusque and angry, and mood was depressed and angry.  His attention was disturbed, and he reported that he was unable to stay focused to read and cannot remember what he reads.  He was oriented to person and place, and his thought process and content were unremarkable.  He denied delusions or hallucinations, and his judgment was normal.  He reported having sleep disturbance, and brief panic attacks 3-4 times daily.  The Veteran again had passing thoughts of suicide, recurrent and intrusive re-experiencing, avoidance, increased arousal, and suspiciousness.  His GAF score was 45.

At the time of the January 2011 examination, the Veteran reported that he was unemployed due to the effects of his PTSD.  He noted as relevant factors that he had poor concentration and memory, an inability to get along with others and inability to tolerate stressful situations.  The examiner found that since his last examination, his ability to function was reduced in all areas of life, specifically performance in employment, routine responsibilities of self-care, family role functioning, social and interpersonal relationships, and leisure pursuits.  The examiner opined that it was unlikely that the Veteran could work in any capacity due to his PTSD signs and symptoms.

At this point, the Veteran's PTSD disability picture more clearly approximates symptoms associated with a 70 percent rating.  Specifically, the Veteran exhibited deficiencies in most areas of life due to obsessive rituals such as watching Vietnam movies continuously, near-continuous panic attacks that affect his ability to function effectively, difficulty in adapting to stressful situations, and an inability to establish and maintain effective relationships.  Additionally, his GAF score of 45 indicates serious symptoms.  The next higher 100 percent rating is not warranted for this period, as there was no evidence of gross impairment of thought processes or communication, delusions or hallucinations, grossly inappropriate behaviors, persistent danger of hurting self or others, disorientation to time or place, or advanced memory loss.

In sum, a 70 percent rating for PTSD under Diagnostic Code 9411 should apply effective January 3, 2011.


Extra-schedular Evaluation

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

TDIU 

The Veteran filed a claim for TDIU in May 2008, which was denied in an August 2008 rating decision.  The RO based its denial on a determination that at the time of his March 2008 VA examination, the examiner did not feel that the Veteran's PTSD would prohibit him from obtaining and maintaining substantially gainful employment. 

The Veteran did not submit a notice of disagreement with the August 2008 decision for TDIU within the time period allotted for appeal.  Thus, that decision became final as to the evidence then of record and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  

While the Veteran has not submitted a new claim for TDIU to date, as discussed above, the issue of unemployability has been raised by the record.  As such, the Board will now consider the Veteran's eligibility for TDIU from the time of the final August 2008 decision.

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected PTSD is rated at 70 percent, effective January 3, 2011.  Furthermore, as noted above, in a January 2011 VA examination, the examiner found that due to his PTSD symptoms, it was unlikely that the Veteran could work in any capacity, mainly due to problems with concentration, memory, constant intrusive thoughts of Vietnam, and very low energy due to sleep disruption.  

Thus, as of January 3, 2011, the Veteran meets the criteria for TDIU, as he has one service-connected disability rated at higher than 60 percent, and he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

Prior to January 3, 2011, the Veteran did not meet the criteria for TDIU, as he did not have a service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities meeting the TDIU criteria.  Furthermore, while the Veteran was unemployed at times prior to January 3, 2011, there is no indication that such unemployment was due to his service-connected disability, and in fact both the Veteran and VA examiners indicated that previous unemployment was not due to the Veteran's PTSD symptoms.  Thus, the Veteran is not entitled to TDIU at any time prior to January 3, 2011.

ORDER

Prior to March 13, 2008, a rating in excess of 30 percent for PTSD is denied.

A disability rating of 50 percent for PTSD is granted, effective March 13, 2008.

A disability rating of 70 percent for PTSD is granted, effective January 3, 2011.

The claim for a TDIU rating is granted, effective January 3, 2011, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


